Citation Nr: 0823092	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-21 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for compartmental 
syndrome, bilaterally, in the lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1982 to 
October 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran was afforded a Board videoconference hearing 
before the undersigned in February 2007.  The transcript has 
been associated with the veteran's record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets further delay, additional 
development is required in order to properly adjudicate the 
veteran's claim.

During service, the veteran was treated for complaints of 
knee pain and pain in the tibial plateau.  Diagnoses included 
patellofemoral syndrome, Osgood-Schlatter's, and retropatello 
pain syndrome.

The veteran was afforded a VA bilateral knee examination in 
September 2003.  At that time, x-rays of the knees, 
bilaterally, were negative for any bone or joint pathology.  
Also in September 2003, the veteran was provided a VA 
neurological examination to address the issue of bilateral 
compartmental syndrome.  

In April 2007, the veteran was examined at Scott Air Force 
Base.  A moderate amount of patellofemoral crepitus, 
bilaterally, was noted.  The veteran was diagnosed with 
minimal degenerative changes, bilateral knee pain, 
chondromalacia patella bilaterally, and Osgood-Schlatter's 
syndrome.  Although these diagnoses were provided, the actual 
x-ray reports indicated that the left knee was normal and the 
right knee only showed spurring at the anterior tibial 
tubercle (Osgood-Schlatter's).  

Therefore, the Board has determined that the a VA orthopedic 
opinion should be obtained with regard to the veteran's 
bilateral knee disorder(s), as well as a VA neurological 
examination to address the issue of bilateral compartmental 
syndrome, in order to determine if any of the veteran's 
conditions are etiologically-related to his period of active 
service.  Pursuant to VA's duty to assist, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) 
(2007).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) noted that the third prong of 38 C.F.R. 
§ 3.159(c)(4)(I), requires that the evidence of record 
"indicate" that the claimed disability or symptoms may be 
associated with service, establishes a low threshold.   See 
also Locklear v. Nicholson, 20 Vet. App. 410 (2006).   
Considering the in-service complaints and the current 
treatment, further medical examination and opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA orthopedic opinion to 
determine the nature, etiology, and current 
severity of any current bilateral knee 
disorders.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  A 
rationale for any opinion expressed should be 
provided.  The examiner should also respond 
to the following:

Is it at least as likely as not that the 
veteran has a bilateral knee disorder, or 
disorders, that is/are etiologically related 
to the veteran's military service?  

If it is determined that the veteran has a 
current knee disorder or disorders that pre-
existed military service, was/were said 
disorder(s) permanently worsened by the 
veteran's military service?

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

2.  Schedule the veteran for a VA 
neurological examination to determine the 
current nature and severity of any current 
disorder of the lower extremity, bilaterally, 
to include compartmental syndrome.  The 
claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  Any indicated tests, including 
X-rays if indicated, should be accomplished.  
A rationale for any opinion expressed should 
be provided.  The examiner should also 
respond to the following:

Is it at least as likely as not that the 
veteran has a bilateral disorder or disorders 
of the lower extremity, that is/are 
etiologically related to the veteran's 
military service?  



If it is determined that the veteran has a 
current disorder or disorders of the lower 
extremity, bilaterally, that pre-existed 
military service, was/were said disorder(s) 
permanently worsened by the veteran's 
military service?

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

3.  The RO/AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If the issue(s) 
remain(s) denied, the veteran should be 
provided with a supplemental statement of the 
case as to the issue on appeal, and afforded 
a reasonable period of time within which to 
respond thereto.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



